Case 0:20-cv-61023-RAR Document 109 Entered on FLSD Docket 09/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-61023-RAR

  EDWARD MATTHEW BUCKLEY, et al.,

         Plaintiffs,

  v.

  EMMETT MOORE, et al.,

        Defendants.
  _______________________________/

                           ORDER DENYING MOTION TO REOPEN
                       AND REFERRAL FOR SETTLEMENT CONFERENCE

         THIS MATTER comes before the Court upon Defendants’/Counterclaim-Plaintiffs’

  Motion to Remove Administrative Closing of this Case [ECF No. 108] (“Motion”). On September

  3, 2021, the parties participated in a successful settlement conference. [ECF No. 106]. On that

  day, Magistrate Judge Jared M. Strauss entered a report representing that the parties had come to

  a resolution of their outstanding claims. Id. As such, the Court entered an Order Administratively

  Closing the Case. [ECF No. 107].

         Given that the parties settled this matter via the extensive efforts of Magistrate Judge

  Strauss, the Court will not entertain a motion to administratively reopen this matter until the parties

  re-appear in front of Magistrate Judge Strauss to determine if there is a potential violation of the

  settlement agreement reached in principle on September 3, 2021.

         Based on the foregoing, it is hereby ORDERED AND ADJUDGED that the Motion [ECF

  No. 107] is DENIED without prejudice and this matter is REFERRED for purposes of a renewed

  settlement conference before Magistrate Judge Strauss as follows:
Case 0:20-cv-61023-RAR Document 109 Entered on FLSD Docket 09/16/2021 Page 2 of 2




         1.      Counsel shall confer and contact Magistrate Judge Strauss’s Chambers within five

  (5) days of this Order to schedule the settlement conference. Except as provided under Local Rule

  16.2.E, the appearance of counsel and each party, or representatives of each party with full

  authority to enter into a full and complete settlement, is mandatory.               All discussions,

  representations, and statements made at the settlement conference shall be confidential and

  privileged.

         2.      Counsel shall promptly notify the Court of the outcome of this proceeding by filing

  a notice within three (3) days of the conference.

         Failure to comply with ANY of these procedures may result in the imposition of

  appropriate sanctions, including but not limited to the dismissal of this action or entry of default.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of September, 2021.



                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
